Citation Nr: 1705500	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-30 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a monetary allowance under 38 United States Code, Section 1805 for a child of a Vietnam Veteran born with spina bifida.


WITNESSES AT HEARING ON APPEAL

Appellant's father and mother


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  The Veteran served in Vietnam for over 11 months.  He was awarded the National Defense Service Medal, Vietnam Service Medal. Army Commendation Medal, Vietnam Campaign Medal w/60 device-1 O/S Bar.  He served as a medical corpsman.  The Appellant is the Veteran's daughter and seeks benefits under 38 U.S.C.A. § 1805.  The evidence of record shows that the Appellant is severely disabled and is non-verbal in her communications. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida.  The case is now under the jurisdiction of the RO in Denver, Colorado.

The Veteran and his spouse testified before a Veterans Law Judge at a hearing at the RO in April 2010.  A transcript of the hearing is of record.  The VLJ who held the hearing, no longer is employed at the Board.  The Appellant (along with her parents) was offered another hearing, and the appointed guardian failed to respond. 

Historically, this matter was before the Board in April 2010 at which time it was remanded for additional development.  A June 2011 Board decision was promulgated and, in April 2013, that decision was vacated by the Court of Appeals for Veterans Claims (Court).  The Board remanded the issue in January 2014 and November 2014.

In December 2016, the Appellant and her guardian were notified that she had been represented by The American Legion but the record does not contain an "Appointment of Individual as Claimant's Representative" (VA Form 21-22a)", which is a critical document that importantly, amongst other legalities, allows the VA to share the Appellant's records with a legally appointed representative.  However, the Appellant (and her guardian) failed to respond.  The Board will adjudicate the claim without a review of the current record by a representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Appellant is the biological child of the Veteran and was conceived subsequent to the Veteran's active military service in Vietnam during the Vietnam Conflict; the Veteran's exposure to herbicides is conceded. 

2.  By law and regulation, the term. "spina bifida" means any form and manifestation of spina bifida, except spina bifida occulta.  

3.  The Veteran's child was born with occipital encephalocele with associated Arnold-Chiari malformation, and cervical syrinx.


CONCLUSION OF LAW

The criteria for payment of a monetary allowance under 38 U.S.C.A., Chapter 18, have been met.  38 U.S.C.A. §§ 1802, 1805, 5107(b) (West 2014); 38 C.F.R. 3.102, 3.814 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant seeks monetary allowance under 38 United States Code, Section 1805 for a child of a Vietnam veteran born with spina bifida.  

VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam Veteran.  38 U.S.C.A. § 1805 (a); 38 C.F.R. § 3.814 (a).  "Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814 (c)(3).  The Board notes that spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the Veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219(2002). 

The Veteran's DD-214 shows that he served in Vietnam during the Vietnam Era, thereby establishing the presumption that he was exposed to an herbicide agent in service. 

The Appellant's birth certificate indicates that she was born at CG Hospital in July 1975, and the Veteran has noted that CG Hospital is now called SR Hospital.  A September 2007 letter from SR Hospital indicates that they do not have medical records for the Appellant from 1975, but only from a 1999 visit. 

A June 1999 social assessment report notes that a social worker reported that the Appellant was born at CG Hospital with encephalocele and underwent brain surgery at 2 days of age.  She was hospitalized at CG Hospital for 9 days. 

A December 2003 Community Service Board report notes that the Appellant's history of the present illness is mental retardation and encephalocele. 

A December 2004 Community Service Board report notes that the Appellant had a biopsychosocial assessment and that she had spina bifida and encephalocele at birth.

A VA examination was conducted in November 2010.  The examiner noted a review of the Appellant's claim file.  The Veteran reported that the Appellant was born with part of her brain enclosed in a sack that was protruding from the base of her skull and was diagnosed with encephalocele.  She underwent an encephalocele repair at the age of 2 days.  The Veteran was also told that encephalocele was in the same family as spina bifida.  The examiner opined that although a review of the medical literature reveals that both conditions are types of neural tube defects, it clearly notes that encephalocele is a distinctly different clinical entity than spina bifida due to the location of the deficits and impact on cognitive functioning.  Spina bifida lesions involve the vertebral column and most individuals with spina bifida have normal intelligence.  Encephalocele is a herniation of the brain through a defect in the skull and patients with severe forms of it can have mental retardation, blindness, and spasticity.  Additionally, a physical examination of the Appellant revealed that she had a notable occipital cranial scar defect.  There is no evidence of myelomeningocele protrusion of the vertebral spine or evidence of residual scar in the spine.  Therefore, it is less likely than not that the Appellant's encephalocele constitutes any form or manifestation of spina bifida. 

In August 2011, the Appellant submitted a copy of an April 2004 Board decision in which the Board granted a claimant a monetary allowance under 38 U.S.C. § 1805 after concluding that occipital encephalocele was a form of spina bifida.

The Veteran on behalf of his daughter also requested that an August 1998 memorandum opinion of Susan Mather, MD, VA's then Chief of Public Health and Environmental Hazards Officer be included in the record.  Dr. Mather concluded after reviewing a similar case which involved the daughter a Vietnam Veteran whose daughter was born with occipital encephocoele associated with hydrocephalus and Arnold-Chiari malformation.  In that case Dr. Mather concluded that based on the medical evidence, encephaloceles represented the same process as spina bifida.

In August 2013, the Appellant's representative submitted a medical consultation report from Dr. A.M.G. who reviewed the Appellant's medical opinion and explained the development of spina bifida as well as encephalocele.  She stated:

In conclusion, the media1 evidence of record revealed that the Veteran's daughter was diagnosed with occipital encephalocele (cranium bifidum) a neural tube defect where the brain failed to close completely during pregnancy.  It is medically reasonable to consider "occipital encephalocele (cranium bifidum)" in the same category as "spina bifida" from both embryologic and clinical perspectives since both conditions are a form of failure of closure of the neural tube.  There is medical evidence to support the association between paternal exposure to Agent Orange and development of spina bifida [Eur J Epidemiol 2010, 25(1) 37-44 Epub 2009 Nov 6].    

In May 2014, a VA neurologist reviewed the Appellant's medical record.  The physician cited to medical references to include Pediatric Neurology and The Companion to Clinical Neurology.  The physician referred to this text to explain the essential developmental and structural differences of spinal defects including, Arnold-Chiari malformation; spina bifida and encephalocele.  The neurologist pointed out that spina bifida and encephalocele are neural tube defects.  He surmised, medically, that all forms of neural tube defects  likely have the same pathophysiology (cause).  He acknowledged that the problem is a legal question versus a medical question. He stated that if the statue intended to take account of all neural tube defects then both spina bifida and encephalocele are included.  He stated that the "literal opinion" is that it is not as likely as not that the Appellant's encephalocele is a form or manifestation of spina bifida.  


The VA neurologist reasoned :

There is an anatomic difference between the terms spina bifida and encephalocele.  The location of [the Appellant's] defect is in the skull and brain and that is called an encephalocele.  All her neurologic problems to include the Arnold Chiari, cervical syrinx and the weakness, cognitive deficits, inability to walk or talk, the esotropia are all caused by the brain defect of encephalocele.  By definition spina bifida occurs in the spinal column and she does not have a defect in that location.  She also does not have spina bifida occulta.  Her only finding of the spine is scoliosis which is unrelated. 

The Board finds that the weight of the evidence is at least in relative equipoise as to whether the Appellant's disability can be considered within the purview of 38 U.S.C.A. § 1802 as a form and manifestation of spinda bifida.  The Board notes that in the precedent opinion VAOPGCPREC 5-99 (May 3, 1999), the VA General Counsel held that 38 U.S.C.A. § 1802 (which defines spina bifida) applies to all forms of spina bifida other than spina bifida occulta, and that for purposes of that statute the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord but does not include other neural tube defects such as encephalocele and anencephaly.  However, in Jones, supra, the Court addressed the issue of whether a claimant who manifested occipital encephalocele was entitled to benefits under 38 U.S.C.A. § 1805.  The Court held that the plain language of 38 U.S.C.A. § 1802 did not limit the definition to spina bifida per se but included other "forms and manifestations" of spina bifida except for spina bifida occulta.  

In this case while the VA examiners in 2010 and 2014 found that spina bifida and encephalocele were distinct and separate disabilities; they appear to doubt that there is a difference in causality for either disability to include Agent Orange.  The rationale does not necessarily rebut the evidence that favors the Appellant's theory, to include the opinions of Dr. A.M.G and Dr. Mather.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  (If a conclusion is contrary to one expressed by a trained medical professional, the medical basis for rejection of the testimony must be identified).  Regardless, the opinions are considered competent medical evidence, and in weighing the conflicting medical opinions of record, the Board finds all to be of relative equal probative weight.  For these reasons, and resolving all reasonable doubt in the Appellant's favor, the benefit sought on appeal is granted.


ORDER

Entitlement to a monetary allowance as a child, born with spina bifida, of a Vietnam veteran, is granted. 




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


